Moyer, C.J.
This affidavit of disqualification was filed by Bethny J. Foltz, Social Services Supervisor of the Wyandot County Department of Human Services, seeking the disqualification of Judge Stephanie W. Linder from further proceedings in the above-captioned case. Foltz has standing to file this affidavit because she has been summoned to appear before Judge Linder to show cause why the Department of Human Services should not be held in contempt of court.
There is nothing in the record before me that suggests bias or prejudice on the part of Judge Linder. There also is no evidence to support the contention that a judge from other than Clermont or Wyandot Counties should preside over this case because of the “financial impact upon the County being obligated to the custody and support of the minor child.”
Judges frequently are required to make decisions that may have a financial impact upon their county. The argument that Judge Linder should be disqualified solely because her decision might obligate the county to pay for the support of a minor child is without merit.
*1254The affidavit of disqualification is denied. The matter shall continue before Judge Linder.